Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00314-CV

                                     Hilmar Daniel BLUMBERG,
                                              Appellant

                                                   v.

                          TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                       Appellee

                    From the County Court at Law No. 2, Guadalupe County, Texas
                                    Trial Court No. 2016CV0054
                              Honorable Frank Follis, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 15, 2016

DISMISSED

           Appellant has filed a “Withdrawal of Notice of Appeal,” stating that he does not desire to

appeal the judgment. We construe appellant’s filing as a motion to dismiss this appeal. The motion

contains a certificate of service to appellee, which has not opposed the motion. Therefore, we grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against

appellant. See id. 42.1(d).

                                                    PER CURIAM